DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/03/2022.

Applicant's election with traverse of claims 1-14 in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown that the Groups have a separate classification, a separate status in the art, or a different field of search.  Therefore, the applicant argues that the examiner does not have a serious burden for searching all the claims 1-44.  This is not found persuasive because of the following reasons.  
First, in Election/Restriction filed on 08/02/2022, the examiner clearly divided claims 1-44 into three distinct groups.  
Claim 1-14 drawn to a non-nicotine e-vaping device, classified in A24B 15/165
Claims 15-34 drawn to a memory module, classified in G11C 17/16 
Claims 35-44 drawn to a power control circuit, classified in A24F 40/42 (A24F 40/50 seems to be better)
Second, the examiner clearly stated and explained the distinctness between independent inventions.  
Inventions I (claims 1-14) and II (claims 15-34) are related as combination and subcombination, where the combination as claimed does not require the particulars of the subcombination as claimed because the non-nicotine e-vaping device of Invention I does not require the memory module having an array of fuses or a memory.  The subcombination has separate utility such as any electronic device requiring a memory to record or store data.
Inventions I and III are related as combination and subcombination, where the combination as claimed does not require the particulars of the subcombination as claimed because the non-nicotine e-vaping device of Invention I does not require a power control circuit having an integrated circuit including an analog to digital converter (ADC).  The subcombination has separate utility such as any electronic device requiring controlling of a power and a signal converter including an analog to digital converter.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination, where subcombination a power controlling circuit of Invention III has separate utility such as providing power control and signal conversion to any electronic device requiring controlling of the power and the conversion of a signal from an analog to digital, but not requiring a memory module of Invention II to record or store data.

Third, the examiner clearly identified each invention is a distinct invention as such Invention I being a non-nicotine e-vaping device, Invention II being a memory module, and Invention III being a power control circuit.  Although, the designated CPC classifications for these three Inventions may not be the most appropriate CPC classifications, each Invention can be designated to different CPC classification.  Therefore, three different CPC classification areas and three different Inventions must be searched.  
In conclusion, the present application clear includes three independent and distinct inventions and requires three different fields search in CPC classification.  With limited time available for a patent examiner for search one invention, it is serious burden for the patent examiner to search for three inventions with the same amount of given time for searching one invention.  Therefore, the examiner believes Election/Restriction filed on 08/02/2022 is proper and appropriate.  
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NON-NICOTINE ELECTRONIC VAPING DEVICE WITH MEMORY MODULE.

Claim Objections
Claims 15-44 are objected to because of the following informalities:  
Claims 15-44 should be labeled with -- (Withdrawn) --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malamud et al (US 9,980,514 B2).
Malamud discloses an non-nicotine e-vaping device comprising: (claim 1) a heater element 14 (see col. 21, lines 41-45) configured to heat a non-nicotine pre-vapor formulation, the pre-vapor formulation being devoid of nicotine and including at least one non-nicotine compound (see col. 22, line 67 to col, 23, lines 1-5); a power control circuit 16 coupled to the heater element 14 through a wire (see Fig. 3C, VDD line 217), the power control circuit 16 configured to apply a pulse width modulated (PWM) power signal to the heater element 14 through the wire (see col. 11, lines 45-50), and to receive information over the wire; and a memory module 220 (see col. 11, lines 62-67) configured to, detect a plurality of pulses in the pulse width modulated power signal (see col. 12, lines 3-8), record information based on the detected plurality of pulses (see col. 19, line 67), and output the recorded information to the power control circuit 16 (see col. 12, lines 8-18) via the wire (see col. 12, lines 25-36); (claim 2) wherein the memory module 220 is configured to output the recorded information via the wire during output of the pulse width modulated power signal to the heater element 14 over the wire by the power control circuit 16 (see col. 15, lines 11-25 and Figs. 3A-3B); (claim 9) wherein the power control circuit 16 is configured to apply the pulse width modulated power signal in response to application of negative pressure to the non-nicotine e-vaping device (see col. 18, lines 23-28); (claim 10) wherein the memory module 220 is further configured to receive power only from the pulse width modulated power signal, and the power control circuit 16 is configured to receive the information only via the wire (see col. 1, lines 46-49); (claim 11) wherein the memory module 220 is configured to output the recorded information to the power control circuit 16 by selectively connecting a load to the wire (see col. 1, lines 34-45), and the power control circuit 16 is configured to receive the recorded information by detecting a change in a current passing through the wire resulting from selective connection of the load (see col. 2, lines 55-58); and (claim 12) wherein the memory module 220 is configured to output the recorded information by increasing a current through the wire during at least one pulse of the pulse width modulated power signal (see col. 16, lines 61-64).  (claim 13) The non-nicotine e-vaping device further comprises a cartridge 70 including the memory module 220 and a reservoir 22, the reservoir 22 configured to hold the non-nicotine pre-vapor formulation; wherein the non-nicotine pre-vapor formulation includes a non-nicotine vapor former and the at least one non-nicotine compound (see col. 22, line 67 to col, 23, lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud in view of Alarcon et al (US 2019/0239566 A1).
Regarding claims 3-5, claims 3-5 recite, "the memory module is configured to detect a number, width, or frequency of pulses included in the plurality of pulses, and record the information based on the number of pulses."
Malamud does not specifically disclose that the memory module is configured to detect a number, width or frequency of pulses included in the plurality of pulses, and record the information based on the number, width or frequency of pulses.
On the other hand, Alarcon teaches an e-vaping device having a control unit that uses PWM to control the temperature of a heater (see Paragraph [0047]).  Alarcon teaches that the widths and the periods of the pulses can be varied by the MCU (see Paragraph [0048]).  
Given that Alarcon individually considers the widths and periods.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the e-vaping device taught by Malamud such that the memory module could be configured to detect and consider information such as the number, frequency, and width of pulses included in the plurality of pulses and record the information based on the number of pulses as taught by Alarcon because detecting and recording information based on PWM pulses is known in the art and gives greater control of the power supply (see Paragraph [0048]).

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud in view of Reevell (WO 2017153467) and Peng (CN 101375345).
Regarding claim 6, Malamud does not disclose a fuse memory wherein the memory module includes a fuse memory having an array of fuses, and the memory module is configured to record the information by opening at least one fuse among the array of fuses.
On the other hand, Reevell is directed to an aerosol-generating article having multiple fuses and teaches a plurality of spaced apart electrical fuses, wherein each electrical fuse may be opened to record when an associated portion of an aerosol-forming substrate has been heated. Therefore, advantageously, providing the fuses as part of an aerosol-generating article to record which portions of the aerosol-forming substrate have been heated may prevent reheating of those portions of the aerosol-forming substrate (see Page 2, lines 6-11). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the e-vaping device taught by Malamud such that it would have a fuse memory as taught by Reevell because a fuse memory is a known type of memory device and the fuses prevent reheating of portions of the aerosol-forming substrate.

Regarding claim 7, Malamud does not disclose wherein the memory module is configured to record the information by opening a fuse for every set number of pulses in the pulse width modulated power signal. 
On the other hand, Reevell teaches an electrical fuse that may be opened to record when an associated portion of the aerosol forming substrate has been heated (see Page 2, lines 10-11). Also, Peng teaches that it is recognized in the art to use a PWM power supply with a fuse memory (Page 4, Paragraph 4). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the e-vaping device taught by Malamud such that it would use a PWM power supply and open a fuse for every number of pulses in the PWM signal as taught by Reevell and Pend since PWM and fuse memory are known to be used together.

Regarding claim 8, Malamud discloses the memory module 220 being configured to store additional information representing at least one of an identifier, a flavor of the non-nicotine pre-vapor formulation, a date, or any combination thereof (see col. 10, lines 23-43). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malamud in view of Twite et al (US 2021/0153565 A1).
Regarding claim 14 reciting, "the at least one non-nicotine compound is cannabis, at least one cannabis-derived constituent, or both cannabis and the at least one cannabis-derived constituent", Malamud does not disclose the specific material recited in claim 14.  However, Malamud does disclose that non-nicotine compound can be plant extracts.  Cannabis is a type of plant extracts.  
On the other hand, Twite discloses an e-vaping that uses a non-nicotine compound, which can be a medicinal plant such as a Cannabis plant and at least one Cannabis-derived constituent for therapeutic effect.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the e-vaping device taught by Malamud such that it would have a non-nicotine compound, which is made from a medicinal plant such as a Cannabis plant and at least one Cannabis-derived constituent as taught by Twite to provide therapeutic effect for a user of the e-vaping device.  Also, the e-vaping device can be use with many different types of compounds such as a nicotine compound, a non-nicotine compound, a water base compound, or a medicinal plant.  Therefore, the use of Cannabis compound only deals with the use of a preferred material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/741,109 in view of US Patent No. 9,980,514 B2 by Malamud et al.  
The limitations of the present applicant are same as the limitations of the copending Application No. 16/741,109, except for just one difference.  While the present application recites the claimed invention to be "A non-nicotine e-vaping device" including "a non-nicotine pre-vapor formulation devoid of nicotine", the copending application recites the claimed invention to be "A nicotine e-vaping device" including "a nicotine pre-vapor formulation".
On the other hand, Malamud discloses an e-vaping device that can be used with a material that contains nicotine or a material without nicotine (a non-nicotine material, see col. 22, lines 63-67 and col. 23, lines 1-5).  Also, now it is a common knowledge that e-vaping devices can use many different types of materials.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the e-vaping device taught by instant invention such that it would be used with a non-nicotine or a nicotine pre-vapor formulation because no matter which pre-vapor formulation is used, the e-vaping device will produce vapor from both pre-vapor formulations.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831